Citation Nr: 1729279	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  14-05 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for an acquired psychiatric condition, to include depression and anxiety.

3. Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 and December 1956, to include service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran originally requested a Board hearing in his February and September 2014 substantive appeals.  A Board video conference hearing was scheduled for March 2017.  However, in February 2017 correspondence, the Veteran relayed that he could not attend the hearing due to his Parkinson's disease and requested that his representative present his case in his absence.  Thereafter, in March 2017 the Veteran's representative submitted a brief in lieu of a hearing on the Veteran's behalf.

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  As the Veteran has been diagnosed with both depression and anxiety, the Board has restyled the claim for service connection for depression as indicated on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of all of the Veteran's pending issues.

Back Condition

In regard to the Veteran's claim for service connection for a back condition, the Veteran was afforded a VA examination in January 2015.  During this examination, the examiner diagnosed the Veteran with a lumbar compression fracture and degenerative joint disease.  The examiner then opined that it was less likely than not that the Veteran's current back condition was related to service.  In support of this conclusion, the examiner stated that the Veteran's enlistment examination reported a diagnosis of lumbar spine strain due to injury while lifting 300 pounds of ice off a truck with a normal x-ray of the lumbar spine.  Further, the examiner stated that the Veteran's degenerative joint disease and compression of the lumbar spine was first diagnosed in 2005 to 2006, 48 years after discharge from military service.

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In this case, the January 2015 VA examiner's opinion is inadequate for adjudicative purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Firstly, the examiner's opinion appears to state that the Veteran's back injury lifting ice existed prior to service.  But in fact the Veteran's service treatment records indicate that the ice-lifting incident occurred in October 1955 while the Veteran was in service.  A review of the Veteran's December 1953 enlistment examination does not note any preexisting back condition.  

Next, the January 2015 VA examiner mistakenly stated that degenerative joint disease and compression of the lumbar spine was first diagnosed in 2005 to 2006.  However, a review of the claims file indicates that the Veteran complained of a back condition prior to 2005 or 2006.  Specifically, a May 2001 note by a VA social worker indicated that the Veteran complained of chronic back pain.  Additionally, in a December 2005 treatment record, Dr. Staker-a private provider-stated that a copy of a May 2005 magnetic resonance imaging (MRI) report showed degenerative discs at L2-L3 and L4-L5 that had progressed since January 2000.

Therefore, due to these factual inaccuracies, the Board will remand the claim so that a new VA medical opinion may be issued as to the etiology of the Veteran's current back condition.

Acquired Psychiatric Disorder

Turning to the Veteran's claim for an acquired psychiatric disorder, VA has not yet provided the Veteran with an examination or expert medical opinion.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination or opinion under 38 U.S.C.S. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

Applying the above three-part test, the Board finds that the Veteran must be afforded a VA expert medical opinion in regard to his acquired psychiatric disorder claim.  First, the Veteran currently suffers from anxiety and depression as indicated in a September 2014 VA treatment record.  Next, the record indicates that the Veteran's current disability may be associated with service as an August 1955 STR indicated that the Veteran sought mental health treatment in service due to the "boredom, harassment and other misfortunes of Army life."  Yet, the record presently lacks sufficient medical evidence discussing a causal connection between the Veteran's service and his current psychiatric conditions.  Therefore, the Board will remand this issue so that a VA expert medical opinion may be obtained.

Parkinson's Disease 

Lastly, in regard to his claim for service connection for Parkinson's disease, the Veteran also was not provided a VA examination or expert medical opinion.

After reviewing the record, the Board finds that one is required prior to adjudication of the claim on the merits, pursuant to Waters and Colantonio.  Specifically, the Veteran currently suffers from Parkinson's disease, as diagnosed by Dr. Niakan, a private provider, in June 2011.  

Next, the Board finds that there is evidence that the Veteran's current Parkinson's disease may be related to service.  Specifically, in August 2013, the Veteran stated that he believed that his current Parkinson's disease could have been caused by his exposure to chemicals used during the Korean War, including Agent Orange.  In support of his contention, the Veteran submitted several articles from electronic sources discussing environmental hazards faced by Veterans who served in Korea.  Additionally, in a November 2013 letter, Dr. Davis-a VA Neurology Fellow-stated that although she could not determine with certainty whether the Veteran's Korean War service contributed to his current Parkinson's disease, in her opinion it was "not unreasonable to consider environmental exposures earlier in life to contribute to [the] development of Parkinson's disease 40 to 50 years later." 

Due to the Veteran's confirmed service in the Republic of Korea as well as the evidence submitted in August and November 2013, the Board will remand the matter so that VA may issue an expert medical opinion as to the etiology of the Veteran's current Parkinson's disease.
Lastly, given the need to remand the foregoing claim to provide the Veteran with VA expert medical opinions, any outstanding treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records and associate them with the claims file, particularly those dated since October 2014.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, send the Veteran's claims file to an appropriate clinician for the issuance of a medical opinion as to the nature and etiology of the Veteran's back condition.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician. 
 
After thoroughly reviewing the Veteran's claims file, the clinician should then state whether it is at least as likely as not (50 percent probability or more) that the Veteran's back condition is related to service.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including October 1955 STRs wherein the Veteran sought treatment for his back after falling off of a truck when lifting 300 pounds of ice.

For the opinion requested above, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information or evidence, the limits of medical knowledge, etc.).

3. After item (1) has been completed to the extent possible, send the Veteran's claims file to an appropriate clinician for the issuance of a medical opinion as to the nature and etiology of any psychiatric condition.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  After thoroughly reviewing the claims file, the clinician should address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's depression is related to service.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's anxiety is related to service.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including August 1955 STRs discussing in-service mental health treatment. 

For the opinions requested above, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information or evidence, the limits of medical knowledge, etc.).

4. After item (1) has been completed to the extent possible, send the Veteran's claims file to an environmental health specialist for the issuance of a medical opinion as to the nature and etiology of the Veteran's Parkinson's disease.  The claims file, including a copy of this remand, must be made available to and be reviewed by the specialist.  

After thoroughly reviewing the Veteran's claims file, the specialist should then state whether it is at least as likely as not (50 percent probability or more) that the Veteran's Parkinson's disease is related to service.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* The Veteran's September and August 2013 statements;

* Articles from electronic sources submitted in August 2013 discussing environmental hazards faced by Veterans who served in Korea; and

* Dr. Davis's November 2013 statement.

For the opinion requested above, a complete rationale must be provided.  If the specialist cannot provide an opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information or evidence, the limits of medical knowledge, etc.).
5. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




